Name: Commission Regulation (EC) No 113/94 of 24 January 1994 amending for the fourth time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy;  agricultural policy;  agricultural activity
 Date Published: nan

 No L 20/ 125. 1 . 94 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 113/94 of 24 January 1994 amending for the fourth time Regulation (EC) No 3088/93 adopting exceptional support measures for the market in pigmeat in Germany provide this modification in Regulation (EC) No 3088/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3088/93 (3), as last amended by Regulation (EC) No 3503/93 (4); Whereas it is necessary to adjust the aid granted for the delivery of heavy pigs to the present market situation taking into account the decrease in market prices in Germany ; Whereas Commission Decision 93/566/EC (*) laying down veterinary restrictions is replaced by Commission Decision 94/27/EC (6) ; whereas it is appropriate to Article 1 Regulation (EC) No 3088/93 is hereby amended as follows : 1 . In Article 2 (1 ), the reference to Decision 93/566/EC is replaced by the reference to Decision 94/27/EC. 2. In Article 4 (1 ), 'ECU 110' is replaced by 'ECU 100'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 277, 10 . 11 . 1993, p. 30. 0 OJ No L 319, 21 . 12. 1993, p. 30 . 0 OJ No L 273, 5. 11 . 1993, p . 60. 0 OJ No L 19, 22. 1 . 1994, p. 31 .